Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-III, as set forth in the Office action mailed on 10/18/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/18/2021 is withdrawn.  Claim 11, directed to a method for using a sintered body, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interviews with Eric Zylstra on 04/18/2022 and 04/26/2022.
The application has been amended as follows: 
Claim 10 is amended as follows: at the end of line 18, insert --and--
Claim 11 is amended as follows: at line 1, delete “a sintered body” and insert --the member of claim 1--
Claim 11 is amended as follows: at line 2, delete “wherein” and insert --comprising: utilizing the member of claim 1 in the plasma processing apparatus.--
Claim 11 is amended as follows: delete lines 3-18.
New claim 12 is added as follows: insert new claim 
--12. The method of claim 11, wherein the member of the plasma processing apparatus is a sintered body.--
New claim 13 is added as follows: insert new claim 
--13. A method for using the member according to claim 7 as a member of a plasma processing apparatus, comprising: utilizing the member of claim 7 in the plasma processing apparatus.--
New claim 14 is added as follows: insert new claim 
--14. The method of claim 13, wherein the member of the plasma processing apparatus is a sintered body.--
Claim Interpretation
Examiner notes that Applicant has corrected Examiner’s claim interpretation regarding claim 9 in the remarks dated 03/09/2022 such that 1650ppm is the maximum concentration of each element of Fe, Co, and Ni separately. 
Claim Objections
Examiner notes that the amendment filed 03/09/2022 has overcome all outstanding claim objections. 
Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 5, 7, and 10 have been amended such that the claimed compositions do not overlap with the compositions disclosed by Cutler (US4828584) as detailed on Page 9 of Applicants remarks dated 03/09/2022. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the member for a plasma processing apparatus as claimed in independent claims 1, 5, 7, and 10.
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered and they are persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731